         Case 1:19-cv-11516-JMF Document 62 Filed 12/17/20 Page 1 of 3




                                        BRUCK LLP
                               Attorneys and Counselors at Law
                       1207 EAST 34TH STREET, BROOKLYN, NY 11210


                                  TELEPHONE: (212) 593-9090
                                  FACSIMILE: (212) 644-6667
                                  EMAIL: YB@BruckLLP.com
December 16, 2020

VIA ECF
Honorable Jesse M. Furman
United States District Judge
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, New York 10007

Re:    Yosef Magid and Jacob Rottenberg v. Ari Waldman., 19-CV-11516 (JMF)
       Approve Bond of Judgment
                        Judgment/Temporarily
                                  /Temporarily Stay Discovery Pending Motion to Stay


Dear Judge Furman:

This Firm represents the Respondent in the above-referenced case. I write to Your Honor in
connection with the recent order issued by Your Honor on December 11, 2020(ECFDkt. #56),
extending Respondent’s time “to cure his discovery deficiencies within one week of the date of the
endorsement (“December 11 Order”), i.e., to and including December 18, 2020. By way of
background and for convenience of reference, the Order was issued in response to Respondent’s
December 9, 2020 letter to the Court(“December 9 Letter”) requesting an extension of time to
respond to Petitioners’ discovery demands (“Discovery”) to Respondent. The December 9 Letter
was submitted in response to the order issued by Your Honor on December 4, 2020 (ECF Dkt. #53),
extending Respondent’s time “to cure his discovery deficiencies within one week of the date of the
endorsement.” (“December 4 Order”Order”).). The December 4 Order was issued in response to
Petitioners’ November 30, 2020 letter to the Court (“November 30 Letter”), via their counsel,
Maurice Rosenberg in which, inter alia, complained about the lack of response by Respondent to
the Discovery. Given the foregoing, and without belaboring this communication, Respondent is
required, in accordance with the December 11 Order to provide responses to the Discovery in just a
few days, by December 18.
However, and as foretold in the December 9 Letter, just yesterday, and as soon as practicable after
Respondent returned back to New York (from travel abroad) and was otherwise able to effectively
attend to business and legal matters, Respondent obtained, just last evening, a bond for the full
amount of the Judgment in this case (“Bond”) (of which a true and accurate copy, Court’s
convenience, is appended hereto as “Attachment A”). The Bond was contemplated and necessary,
as previously also detailed to the Court by the undersigned, and carried out pursuant to Rule 62(b)
          Case 1:19-cv-11516-JMF Document 62 Filed 12/17/20 Page 2 of 3

Hon. Jesse M. Furman, U.S.D.J.
December 16, 2020
Page 2 of 3

of the Federal Rules of Civil Procedure and Rule 8(a) of the Federal Rules of Appellate Procedure,
in advance of Respondent’s appeal to the United States Court of Appeal for the Second Circuit
(the “Appeal”). The Appeal, for which both Petitioners and Respondent have already filed their
respective Notices of Appeal, seeks to challenge the propriety of the Court’s August 19, 2020,
decision (the “Decision”) which denied Respondent’s cross-petition to vacate the Petition by the
Petitioner’s to confirm the Arbitration Award (the “Award”), due to various conflicts of interest
and partiality of the Arbitrator.
Moreover, just earlier today, Respondent filed a motion (ECF Dkt. ##57, 58 and 59) with the
Court for Your Honor’s approval of the Bond and, then and more particularly, requesting for the
Court stay the action, including any all underlying obligations owed by one party to the other, as
for Respondent, specifically those related to Discovery, pending the Appeal (the “Motion”).
Further, it has been and remains Respondent’s position, and as the undersigned repeatedly
communicated to Petitioners’ counsel, Maurice Rosenberg, given the Bond, there is positively no
information to which Petitioners could garner from Respondent (i) to which they are otherwise
entitled, and (ii) with which they would have any more security and claim with respect to the
Judgment, than such guarantee and satisfaction already provided for by the Bond. In sum, the
understood and implicit legitimate need of the Petitioners for Discovery i.e., to secure
information from Respondent to allow for full collection on the Judgment, is obviated by the
Bond. Also, as detailed below, there is no further legitimate entitlement by the Petitioners to the
Discovery and, as such, the information sought is now moot. For the fact, reasons and arguments
provided both above and below, Respondent respectfully requests the Court temporarily stay any
of Respondent’s obligations in connection with the Discovery, until such time as the Motion is
decided, so as to avoid any unnecessary expenditure of resources and provision of information
for which Petitioners have no legitimate use and, moreover, to which they are not entitled (the
“Request’).
As introduced above, the undersigned has conveyed all pertinent information to Mr. Rosenberg and,
in so doing, and prior to drafting this communication, I inquired of him as to whether Petitioners
would consent to stay discovery pending the Motion. He refused—and with Petitioners still insisting
on the Discovery—positing that the entitlement to Discovery remains because (i) it will aid the
recovery of his attorneys’ fees, to which Petitioners were not awarded under the Decision, and for
which Petitioner appeals to the Second Circuit, and (ii) it will add pressure on Respondent to settle
the case, prior to his perfection of the Appeal or during pendency of the Appeal, and pay the
Judgment. Again, and as discussed with him, Mr. Rosenberg is, to say the least, “wrong” on both
counts. As to the first, as it stands, his clients’ rights to the Discovery is singularly circumscribed
around and about the Judgment, i.e., to secure Petitioners’ rights and remedies as related to the
Judgment, which is now, with the Bond, fully protected, secure and preserved for Petitioners should
the Appeal not be decided in Respondent’s favor. The ability to collect on the Judgment is no
longer, if it ever was, of no moment, with all potential fears and concerns fully abated and allayed,
with the Bond, any such issue is now moot. Further, if it should happen that the Second Circuit
grants Petitioners’ appeal and reverses this Court and, in so doing, grants Petitioners their legal fees
accrued during the arbitration underlying this case, at that time the Petitioners will be entitled to
limited and specific discovery to collect on the separate and new judgment, but not now. Such
demand for the purpose detailed, is premature and improper and, in any event, beyond the scope and
confines of the Judgment. As for the second reason provided by Mr. Rosenberg, the undersigned
         Case 1:19-cv-11516-JMF Document 62 Filed 12/17/20 Page 3 of 3

Hon. Jesse M. Furman, U.S.D.J.
December 16, 2020
Page 3 of 3

won’t specifically address beyond the obvious—such “pressure” tactic is as improper as it is
unnecessary under the at-issue facts and proceedings had herein, unwarranted under the applicable
laws and rules, and unappreciated by Respondent and, perhaps, by the Court as well.
Accordingly, and given all of the foregoing, Respondent respectfully asks the Court to grant the
Request, i.e., temporarily stay any of Respondent’s obligation in connection with Discovery
pending the Court’s decision on the Motion.
I, personally and on behalf of Respondent, thank Your Honor for the Court’s time and courtesies in
this matter.

Respectfully submitted,
BRUCK LLP

By:__/s/ Yair Bruck________
       Yair M. Bruck

cc:    Attorneys for Petitioners (VIA ECF)

Application GRANTED. That is, Respondent's discovery obligations, see ECF No. 56, are stayed
pending the Court's ruling on the motion for approval of the bond and a stay pursuant to Rule 62(b), ECF
Nos. 57-59. Petitioners shall file any objection to Respondent's motion for approval of the bond and stay
pursuant to Rule 62(b), see ECF Nos. 57-60, on or before December 22, 2020. The Clerk of Court is
directed to terminate ECF Nos. 58, 59, and 60. SO ORDERED.




                                             December 17, 2020
